DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks of 7 April 2022 are entered.
	The claims of 9 June 2020 are entered.
	Claims 1-28 are pending. Claims 13-28 are withdrawn. Claims 1-12 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 21 in the reply filed on 7 April 2022 is acknowledged.
Claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At issue is the language in claim 1 to the peptide comprising SEQ ID NO: 75, “X1X2X3X4X5X6PX7YX8X9VX10X11X12”. First, for the position X6, the claim recites that “X6 is chosen from P and L”, but in the disclosed sequence for SEQ ID NO: 75 it is indicated that X is P or T. Given the difference between the claim language and the disclosed SEQ ID NO, it is not clear what is being claimed, i.e. whether the amino acid is P or L, or P or T. 
	Additionally, the claim recites that the X10 through X12 residues are selected from T, A, E, and D for X10; K and R for X11, and P, A, and G for X12. However, the SEQ ID NO: 75 as disclosed indicates that in the equivalent Xaa13 through Xaa15 positions that the Xaa can be any naturally occurring amino acid. This is contradictory to the claim reciting the more limited options for the equivalent positions, leading one of ordinary skill to question whether those positions are the limited options or the 20 natural amino acids as found in SEQ ID NO: 75. 
	Finally, the claimed SEQ ID NO: 75 indicates that Xaa12 is P, A, or G, however the sequence listing indicates that residue 12 is valine. Similarly, the Xaa9 residue is claimed as S or R, but position 9 is a tyrosine. These errors also render the SEQ ID NO:75 as distinct from the claimed sequence. 
	Collectively, the discrepancies between the claimed sequence and the disclosed SEQ ID NO: 75 do not allow for a clear understanding of the metes and bounds of the claim as written. The dependent claims do not remedy this deficiency. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658